763 F.2d 398
Wendell COOK, Plaintiff-Appellee/Cross-Appellant,v.The DELTONA CORPORATION, Marco Island DevelopmentCorporation, and Mackle Brothers Division, aCorporation,Defendants-Appellants/Cross-Appellees.
No. 83-5651.
United States Court of Appeals,Eleventh Circuit.
June 12, 1985.

Joseph Mancilla, Jr., Miami, Fla., for defendants-appellants/cross-appellees.
Robert F. Childs, Jr., Birmingham, Ala., for plaintiff-appellee/cross-appellant.
Appeals from the United States District Court for the Southern District of Florida.
ON PETITION FOR REHEARING
(Opinion February 27, 1985, 11 Cir., 1985, 753 F.2d 1552).
Before GODBOLD, Chief Judge, HILL, Circuit Judge, and PECK*, Senior Circuit Judge.
PER CURIAM:


1
On petition for rehearing appellee/cross-appellant Wendell Cook notes that the panel failed to address his contention that the district court abused discretion in refusing to award Cook expert witness costs of $2,474.86.  Addressing this issue, we find that the judgment of the district court denying expert witness costs was not abuse of discretion and affirm that judgment.  See J. Moore, W. Taggart & J. Wicker, Moore's Federal Practice p 54.77 [5.-3] (2d ed. 1983).


2
Excepting only the foregoing, IT IS ORDERED that the petition for rehearing filed in the above entitled and numbered cause be and the same is hereby


3
DENIED.



*
 Honorable John W. Peck, U.S. Circuit Judge for the Sixth Circuit, sitting by designation